UNITED STATES DISTRICT COURT
NORTHERN DISTRICT ()F ILLINOIS

 

EASTERN DIVISION
IN RE: I}EBBIE MORAVEK, )
)
Debtor, )
) No. 18 C 3482
)
) Chief Judge Rubén Castillo
APPEAL OF: )
)
J. KEVIN BENJAMIN, ESQ. )
)

MEM()RANDUM OPINION AN]) ORDER

J. Kevin Benjamin, Esq. (“Benjainiii”) brings this appeal from an attoiiiey’s fee order
entered by U.S. Bankruptcy Judge Carol A. Doyle. (R. 1, Notice of Appeal.) F or the reasons set
forth below, the decision of the bankruptcy court is affirmed

BACKGROUND

On January 2, 2018, Debbie Moravek (“Moravek”) filed a voluntary Chapter 13
bankruptcy petition (In re Debbie Moravek, No. 18-00048 (Bankr. N.D. lll. filed Jan. 2, 2018),
R. 1, Pet.) Benj aniin, a licensed attorney, represented Moravek throughout the bankruptcy case.
(See id) On January 3, 2018, Benjainin disclosed the details of his fee arrangement With
l\/loi'avek; his filing reflected that Moravek had paid him a $4,000 retainer pre-petition and had
agreed to pay him an hourly rate of $425 for his Work on the bankruptcy case. (Ia'. , R. 6, Fee
Disclosure.) On Jaiiuai'y 23, 2018, Moravek filed Various schedules, statements, and a Chapter 13
plan. (Id., R. 14. Schedules; id., R. 15, Staternents; id., R. 16, Chaptei' 13 Plan.) On Februai:y 2,
2018, a creditors’ meeting Was held. (Id., R. 20, Entry.) After several continuances and the filing
of amended schedules and plan documents by Moravek, Judge Doyle entered an order on March

27, 2018, confirming Moravek’s Chapter 13 plan. (Ia'., R. 28, Order.) On that same date, Judge

 

Doyle set the case for a hearing under 11 U.S,C.§ 329(a) “to examine [Beiijaniin’s] fee.” (Id.,
R. 32, Mar. 27, 2018, Hr’g Tr. at 2.)

After Benj amin filed an itemization of his work, the court on l\day l, 2018, held a hearing
regarding his fee. (R. ll, May l, 2018, Hr’g Tr. at l-l l .) Benjamin was represented by Theresa
Benjamin (“l\/ls. Benjaniin”) and the law finn of Benj amin Legal Services, PLC, at that hearing
(Ia’. at ll.) Upon reviewing the itemization, the court found the $7,000 Benjamin had charged his
client “outrageous.” (Id. at 3.) The court stated:

[A]rn l missing something here? This doesn’t look complicated to me. There’s no

big issues. There were no motions filed.l . . . So to get to $7,000 in fees to me is

outrageous 1 mean, l’d use more extreme words than that, but l’ll leave it at that.

About a thousand dollars of it is her responding to this [order setting the fee

hearing] and preparing itemization, which l also find outrageous and completely

uncompensable. But l’ll tell you what troubled me the most because it’s a

question of truthfulness Because l’m going to scale way back.

(Id. at 2.) The court then analyzed several entries, including a notation for 0.5 hours for
appearing on a motion for an extension of time, which, the court noted, had been granted without
a hearing. (Ia’. at 4.) Ms. Benj amin responded, “That may bc an error, Your Honor. l apologize

for that.” (Ia’.) The court stated, “[P]eople make mistakes But that’s . . . not really just a mistake

lt’s a little more than that.” (Id.)

 

Exarnining another entry for March 6, 2017, Which stated that Benj amin had spent time

“appear{ing] at the confirmation [hearing],” the court stated, “l don’t believe you ever showed up

 

for the confirmation because l had a note . . . to myself . . . . Nobody from your office showed
up.” (Id. at 4.) The court noted another entry for Benjamin having appeared at a second
confirmation hearing, even though the court was c‘virtually certain that nobody appeared at any

of those conlirmation hearings, so that’s three time entries that are false.” (Ici’. at 5.) Ms.

 

l Judge Doyle noted that Benjarnin filed one motion for an extension of time wliich, in her view, “should
have taken about 20 minutes” to prepare and file. (R. ll, May l, 2018, Hr’ g Tr. at 2-3 .)

2

Benj amin responded, “1 apologize for that, Your Honor.” (Id.) The court then asked, “How could
that happen?” (Id.) l\/ls. Benj amin stated that her firm’s billing system automatically created a
time entry whenever there was a court date listed on the docket. (Id.) The court stated,
“Autornatically? Wow, that’s awful.” (Id.) lvls. Benjamin replied, “1 should have caught that.”
(Id. at 6.) The court then stated, “[O]nce 1 realize there’s charges on anything that l know cannot
be legitimate . . . l just no longer have any faith in what°s being said on the page. . . . l always
assume everybody is honest, straightforward until 1 have a really good reason to think otherwise
But you gave me three or more good reasons to think otherwise here.” (Ia’. at 6-7.)

The court reviewed other entries, including l.l hour allegedly spent reviewing a home
appraisal, which the court found c‘utterly unbelievable.” (Id. at 6.) The court noted several entries
for c‘[d]rafting petition and reviewing documents,” which the court found to be “a huge amount
of money when We all know those were all just generated on a computer.” (Id. at 7.) The court
found several entries to be propei', including time spent consulting With the client because, in the
court’s view, “clients don’t get enough consultation.” (Id.) But the court noted other “trumpedF
up” entries, including time spent to “prepare fthe] court tile” and similar administrative tasks,
Which, in the court’s view, Benj amin should not have been performing given his “very high
hourly rate.” (Id. at 8.) The court proceeded to examine several other entries that it ultimately
deemed to be “false,” “unbelievable,” or excessive (Ici'. at 8-9.) The court then concluded:

['l`]he idea of charging $7 000 for what happened here is beyond the pale of

anything l’ve ever seen and 1 have been here 19 years. $7, 000 for work through

confirmation on a simple case is unbelievable. [a]nd with the false statements

heie. .the mostl m going to allow is $3 000. But l really think it has to be less.

Theie has to be some consequence of those false statements .[1]’ve got to say
this is extremely troubling[.]

 

(Id. at 10.) At the conclusion of the hearing, Judge Doyle awarded Benjamin $2,000 in fees,
further ordering that any additional fees taxed against the $4,000 retainer he had received had to
be brought to the court for approval (R. 1-4, Fee Order.)

Thereafter, Benjamin appealed the bankruptcy court’s fee order. (R. 1, Notice of Appeal.)
On Noveniber 7, 2018, Benj amin filed a brief arguing that the bankruptcy court committed
reversible error in reducing his fee. (R. 10, Br.) Because there is no appellee in this case, the
matter is now fully briefed

LEGAL STANDARD

Congress confers jurisdiction on district courts to hear appeals from final orders of a
bankruptcy court. 28 U.S.C. § 158(a)(l). On appeal, the bankruptcy court’s determinations of
law are reviewed de novo and its findings of fact for clear error. In re Marcris-Rehrmeyer, 784
F.3d 430, 436 (7th Cir. 2015); Firsr Weber Grp., Inc. v. Horsfall, 738 F.3d 767, 776 (7th Cir.
2013). The clear error standard is “highly deferential,” fn re Dai)i's, 638 F.3d 549, 553 (7th Cir.
2011), and “[w]hen there are two permissible views of the evidence, the [court]’s choice between
them cannot be clearly erroneous,” Fi'rsl' Weber Grp., 738 F.Bd at 776 (citation omitted).
Reversal under this standard is warranted only if the reviewing court “is left with the definite and
firm conviction that a mistake has been committed.” Anderson v. Cin ofBessemer Ci`ry, 470 U.S.
564, 573 (1985) (citation omitted).

ANALYSIS

On appeal, Benjamin argues that the bankruptcy court abused its discretion in reducing

his fee; in his view, the reduction was made solely to punish him for using his own retainer

agreement rather than the District’s approved retainer agreement, called the “Court-Appi'oved

 

 

Retention Agreement” or “CARA.”2 (R. 10, Br‘. at 12 (“[l]t should be apparent the true reason for
so examining the compensation and then denying compensation received pre-petition was to
send a message to Appellant, and to chapter 13 debtor’s counsel in general, that in using an
hourly engagement, rather than the CARA in the lLNB, you risk suffering the consequences in
having your fees denied or reduced.”). He further argues that the bankruptcy court lacked
authority to examine his fee and had no basis to order the return of his retainer. (Ia’. at 6.) The
Court finds no merit to these arguments

Under 11 U.S.C. § 329, the bankruptcy court is authorized “to assess the reasonable
value of the services counsel provided to the debtor and to compare that value with the amount
the debtor paid or agreed to pay for the attorney’s services.” Mcilter ofGeraci`, 138 F.3d 314, 318
(7th Cir. 1998). “lf the court determines that the fee charged by the attorney is excessive_~i'. e.,
that it exceeds the reasonable value of the services provided-then it may cancel any
compensation agreement between the attorney and his client, or it may order the return of the
excessive portion of the fee to the debtor’s estate or to the entity making the payment.” Id. (citing
11 U.S.C. § 329(b).) “Once a question has been raised about the reasonableness of the attorney’s
fee under section 329, it is the attorney himself who bears the burden of establishing that the fee

is reasonable.” 161 Fee determinations c‘rest within the sound discretion of the bankruptcy court”

 

2 'l`lie bankruptcy court has authority to implement standards regarding attorney compensation, including
setting presumptively reasonable fees and creating procedures for obtaining them. Mar‘ter of Ger‘aci', 13 8
F.3d 318, 321 (7th Cir. 1998). This District has adopted Local Rule 5082-2, which authorizes use of the
Court~Approved Retention Agreement, or “CARA,” and permits bankruptcy attorneys to obtain a flat fee
iii Chapter 13 cases without having to submit an itemization of their time and services See fn re Gr'lliaiii,
582 B.R. 459, 469 (Bankr. N.D. lll. 2018). The current “flat fee” in this District is $4,000. fal; BANKR.
N.D. ILL. L.R. 5082-2(€). These fiat fee arrangements have become commonplace in bankruptcy courts
throughout the country, as they “allow[] bankruptcy courts to save time and promote judicial efficiency in
light of the large amount of consumer cases they have.” Gi'lli`aiir, 582 B.R. at 468.

 

and will not be disturbed on appeal unless the court “abused its discretion.” Id. at 319. An abuse
of discretion occurs only when “no reasonable person could agree with the bankruptcy court.” ld.

The Bankruptcy Code requires that, regardless of whether an attorney is petitioning for
fees from the court, “all counsel representing debtors . . . must disclose the details of their
compensation arrangements.” 1a re Gilli`am, 582 B.R. 459, 466-67 (Banl<r. N.D. lll. 2018); see
also 11 U.S.C. § 329(a) (“Any attorney representing a debtor in a case under this title, or in
connection with such a case, whether or not such attorney applies for compensation under this
title, shall file with the court a statement of the compensation paid or agreed to be paid, if such
payment or agreement was made after one year before the date of the Hling of the petition, for
services rendered or to be rendered in contemplation of or in connection with the case by such
attorney, and the source of such compensation.”). The F ederal Bankiuptcy Rules and the Local
Rules of this District contain further requirements about the timing and substance of such filings
See generally FED. R. BANKR. P. 2016(b); BANKR. N.D. lLL. L.R. 2016-l.

“These requirements exist to allow the court to police generally the underlying conflict
between the debtor and her counsel as a creditor in the debtor’s bankruptcy.” Gi[ltam, 582 B.R.
at 467. That is because “[p]ayments to a debtor’s attorney provide serious potential for evasion
of creditor protection provisions of the bankruptcy laws, and serious potential for overreaching
by the debtor’s attorney, and should be subject to careful scrutiny.” H.R. REP. NO. 595 , at § 329
(1978), as reprinted in 1978 U.S.C.C.A.N. 5963, 6285. Bankruptcy attorneys in this District
who use the CARA procedures are presumptively entitled to a $4,000 flat fee without having to
itemize their work. Gi`lli`am, 582 B.R. at 469; BANKR. N.D. ILL. L.R. 5082~2(€). However, the

CARA is not required, and other alternate fee arrangements are permissible provided they

 

comply with other requirements of the Bankruptcy Code. See BANKR. N.D. lLL. L.R. 5082-
2(C)(2)-(3); BANE<R. N.D. ILL. L.R. 2016-1.

At the May l, 2018, hearing, 1 udge Doyle recognized that the CARA was not required,
and stated that she had approved of alternative fee arrangements in other cases (R. 11, May l,
2018, Hr’g '1` r. at 4-5.) However, Benj amin’s fee caused her concern; he had not used the CARA
or submitted any itemization of his work, and he had charged his client well in excess of the
$4,000 routinely paid by debtors in straightforward consumer bankruptcy cases in this District.
(Momvek, No. 18-00048, R. 32, Mar. 27, 2018, Hr’g Tr. at 2; R. ll, l\/lay 1, 2018, Hr’g Tr. at 5.)
Once Judge Doyle began to scrutinize Benjamin’s billing records, she found glaring problems: ln
effect, Benjamin had charged his client for appearing at three separate hearings at which he did
not actually appear. (R. 11, l\/lay 1, 2018, l-lr’g Tr. at 2-5.) These false entries led her to view
Beiijarnin’s other charges with suspicion (Id. at 7.) She proceeded to carefully examine each
charge and questioned Benjarnin’s counsel about her concerns (Id. at 7-11.) Counsel made little
attempt to justify any of the questionable charges and instead repeatedly apologized to the court
for the “errors.” (Icf. at 5, 6, 11.)

Once a question was raised about Benjamin’s fees, it became his burden to establish that
the fees he charged his client were reasonable Geraci', 138 F.3d at 318. l-le has fallen far short of
making this showing ln fact, he makes no attempt to justify any of the charges with which ludge
Doyle was rightfully concerned, and instead attacks ludge Doyle’s motives for examining his fee

in the first place (R. 10, Br. at 6-9.) But ludge Doyle was well within her authority to consider

 

 

the reasonableness of Benjainin’s fee3 11 U.S.C. § 329(b); Gercici' 138 F.3d at 318. indeed, “by
enacting § 329(b), which assigns to the bankruptcy court the task of determining the reasonable
value of services provided by a debtor’s attorney, Congress meant to place limits on the role the
market will play in setting fees in bankruptcy cases.” Slciton v. Rcileigh, No. 98 C 1605 , 1998 \VL
684210, at *2 (N.D. lll. Sept. 18, 1998). The bankruptcy court cannot simply “uphold the price
negotiated in the marketplace without determining reasonableness because that would render

§ 329(b) meaningless.” fa’.

Additionally, the docket supports ludge Doyle’s conclusion that Benjamin’S $7,000 fee
was inflated The case was pending for a total of four months_nearly two of which were
devoted to proceedings related to Benjamin’s fee (Momvek, No. 18-00048, R. 1-35.) Other than
routine filings generated by a computer and one brief motion for an extension of time, there were
no significant proceedings in the case (See ia’.) As Judge Doyle uncovered at the fee hearing,
Benjarnin did not even appear at the confirmation hearing. (R. 11, May 1, 2018, Hr’g Tr. at 2~5.)
Given ludge Doyle’s greater familiarity with this case, and her knowledge of bankruptcy cases
genei'ally, the Court cannot conclude that she abused her discretion in determining that
Benjamin’s fee was excessive related to the issues litigated in the case See Gei'aci', 138 F.3d at

320 (“[T]he bankruptcy court is authorized to act whenever it determines that the compensation

 

3 To the extent Benjamin is arguing that Judge Doyle lacked authority to examine his fee because the
retainer was paid to him pre-petition, he is incorrect (See R. 10, Br. at 6.) The Bankruptcy Code
specifically requires the filing of all attorney fee agreements including those where payment was made to
the attorney up to one year prior to the date the bankruptcy case was filed. See ll U.S.C. § 329(a).

Benj amin does not argue or submit evidence showing that he received the retainer more than a year prior
to the filing of the bankruptcy case, nor is there anything in the record to suggest that. In fact, the
agreement Benj amin submitted to the bankruptcy court, dated less than two weeks before the petition was
filed, reflects that payment was made to him “within one year before the filing of the petition in
bankruptcy[.]” (Moi'crvek, No. 18~00048, R. 6, Disclosure at 1.) Tlie Court also finds no support for
Benjamin’s suggestion that ludge Doyle could not examine his fee because a portion of the retainer was
paid by an undisclosed third paity. (See R. 10, Br. at 6-7.) Section 329 clearly contemplates scenarios
where the attorney’s fee was paid by an outside source See 11 U.S.C. § 329(b) (providing that where the
court finds the attoriiey’s fee excessive in relation to the services provided, it can order the c‘return of the
excessive portion of the fee to the debtor’s estate 01-'1‘0 the entity making the payiiienr.” (emphasis added)).

8

 

the debtor has paid or agreed to pay his counsel exceeds the reasonable value of the services
provided No further finding is required.”); Willoughby v. Peterson, No. l5 C 6719, 2016 WL
890755, at *3-5 (N.D. lll. Mar. 9, 2016) (affirrning bankruptcy court’s order requiring attorney to
refund his entire retainer fee where the fee was excessive related to the work he had performed);
fn re Rodriguez-Guerrero, No. 93 C 7380, 1994 WL 34257, at *2 (N.D. lll. Feb. 4, 1994)
(affirming bankruptcy court’s reduction of attorney’s fees because “[r']easonable compensation is
not necessarily gauged by the legal services actually rendered, but is measured by the legal
services that are necessary under the circumstances” (citation and alteration omitted)).

ln addition to the fact that the fee was inflated, Judge Doyle reasonably concluded that
Benj amin’s fee should be further reduced to sanction him for falsely claiming that he had
performed work he did not actually perform ln other words, Benj amin was not “off the hook”
simply because ludge Doyle, through a careful inquiry, managed to uncover these troubling
billing irregularities4 111 re Myers, No. ll C 59()1, 2012 W'L 1988536, at *3 (N.D. lll. lune l,
2012) (rejecting argument of attorney that bankruptcy court had no authority to sanction him for
misconduct where he had agreed to return certain funds to his client, because “[p]utting the
cookie back after being caught with your hand in the cookie jar does not explain why you were
stealing the cookie in the first place”). Based on the record, Benjamin has failed to establish that
“no reasonable person could agree” with the bankruptcy court’s order. Geraci, 138 F.3d at 318.

Therefore, the judgment of the bankruptcy court is affirmed

 

4 ln fact, Ms. Benjarnin’s explanation at the l\/Iay l, 2018, hearing suggests that Benjamin’s law firm
routinely charges clients for court appearances and other hearings regardless of whether an attorney
actually appears (R. ll, May l, 2018, Hr’g Tr. at 5.) Benjarnin should consider himself fortunate that
.l ud ge Doyle did not order him to refund the entire retainer as a sanction or refer the matter to the
District’s bar for further inquiry The Couit presumes that he will avoid using this troubling billing
practice in future cases litigated in this District.

 

 

CONCLUSION

For the foregoing reasons, the judgment of the bankruptcy court is AFFiRl`\/IED.

ENTEREI): ,%Q

Chief Judge Rubén Castillo
United States District Court

Dated: November 25 , 2018

 

 

10

